DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive.
A) Applicant’s argument that there is no evidence of record suggesting or motivating one to combine the teachings of the cited reverences is not persuasive since the Office Action states “At the time of the invention a person having ordinary skill in the art would have found it obvious” each time a combination of references is made.
B) Applicant’s argument that Chen does not teach the claimed active ester structure nor the proportion of the weight-average molecular weight distribution of less than 30% by weight of the epoxy resin containing a DCPD structure is not persuasive. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s attack each reference individually stating which features each reference does not teach.  But the rejection is under 103 obviousness, not 102 anticipation. It is not one reference that teaches the claimed limitations, but the combination of references.
C) Applicant’s argument that using the epoxy resin having a weight average molecular weight distribution of less than 400 in a proportion of less than 30 wt% leads to higher glass transition temperature, lower coefficient of thermal expansion, and met PCT requirements is not persuasive. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0247015) in view of Zeng (EP 2 770 005) and in view of Cho et al. (US 2019/0153151) and in view of Takeuchi et al. (JP 2009-235165), citations from the English abstract translation.
Regarding claims 12, 13, 14. 15, 16, 17, 19, and 21: Chen teaches an epoxy resin composition (abstract) comprising an epoxy resin containing dicyclopentadiene (para. 14), and active ester (abstract) and a cyanate ester resin (para. 35-36). The amount of the active ester is 15-60 wt% (para. 16) and the amount of cyanate ester used can be 25 parts (example 6, table 1), which overlaps the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a 3 from Chen (claimed R1-R3) is a hydrogen atom or a substituted or unsubstituted C1-C8 straight chain or branched alkyl (and therefore can be chosen to be the same), and n5 is between zero and 20, which would make the molecular weight of the structure overlap the claimed range.
Chen does not teach the amount of epoxy. However, Zeng teaches a similar composition where the epoxy resin is used in an amount of 30-90 parts (abstract).  Chen and Zeng are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions with active esters and cyanate compounds.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of epoxy resin disclosed in Zeng in the composition of Chen and would have been motivated to do so since the epoxy resin provides the chemical and water resistance properties to the composition. 
Chen does not disclose that the proportion of the weight average molecular weight distribution of less than 400 is less than 30% by weight. However, Cho et al. teaches a similar composition using KES-7695 (table 1), which has the claimed molecular weight distribution limitation.  Chen and Cho et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin prepregs with active esters.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the KES-7695 epoxy of Cho et al. in the composition of Chen and would have been motivated to do so in order to achieve a desired glass transition temperature and dielectric properties.

Regarding claim 20: Chen teaches a dicyclopentadiene cyanate ester resin (para. 36).
Regarding claim 22: Chen teaches 0.001-5 wt% of a catalyst/curing accelerator (para. 32), which overlaps the claimed range.
Regarding claim 23: Chen teaches 2-methylimidazole (para. 31).
Regarding claim 24: Chen teaches a halogen-free flame retardant (para. 20).
Regarding claim 25: Chen teaches 5-30 wt% of the flame retardant (para. 21), which overlaps the claimed range.
Regarding claim 26: Chen teaches decabromodiphenyl ethane (para. 18).
Regarding claim 27: Chen teaches a filler, which is either organic or inorganic (para. 22-23).
Regarding claim 28: Chen teaches 5-60 wt% filler (para. 24), which overlaps the claimed range.
Regarding claim 29: Chen teaches a prepreg with a reinforcing material where the composition is impregnated and dried (para. 44).
Regarding claim 30: Chen teaches a laminate made from the prepreg (para. 45).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767